03/24/2020


             IN THE SUPREME COURT OF THE STATE OF MONTitin                              Case Number: PR 06-0544


                                        PR 06-0544
                                                                           MAR   2 4 2020
                                                                        Bowen Greenwood
                                                                      Clerk of Suprome
                                                                                       Court
 IN RE PETITION OF ANNE-MARIE SIMEON                                     State of Montana

 FOR REINSTATEMENT TO ACTIVE STATUS                                  ORDER
 IN THE BAR OF MONTANA



       Anne-Marie Simeon has petitioned this Court for reinstatement to active status in
the State Bar of Montana. Anne-Marie Simeon was placed on inactive status on or about
September, 2019, for failing to comply with the Rules for Continuing Legal Education for
the reporting year ending March 31, 2019. Attached to the Petition is a letter from the State
Bar stating that Simeon has now completed all CLE requirements for that reporting year.
The Petition states that Simeon is not currently subject to disciplinary proceedings and has
not committed any acts or omissions sanctionable under the Rules ofProfessional Conduct
while on inactive status. Good cause appearing,
       IT IS HEREBY ORDERED that the petition of Anne-Marie Simeon for
reinstatement to active status in the State Bar of Montana is GRANTED. Upon payment
of any remaining dues, fees, and the state license tax to the State Bar of Montana, Simeon
shall be reinstated.
       The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
                          f-1„
       DATED this          day of March, 2020.



                                                                Chief Justice
    -;/ A4
        Justices




2